Citation Nr: 9911100	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-26 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code (Chapter 35).

(The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in a separate opinion.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death and eligibility to 
Dependent's Educational Assistance, under 38 U.S.C. Chapter 
35.


FINDING OF FACT

A permanent and total rating was not in effect at the time of 
the veteran's death, and the evidence of record does not 
establish that the veteran died as a result of a service-
connected disability.



CONCLUSION OF LAW

The criteria to establish basic eligibility for Dependents' 
Educational Assistance under Chapter 35 have not been met.  
38 U.S.C.A. § 3501 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.807 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In accordance with the Dependents' Educational Assistance 
provisions under Chapter 35, the surviving spouse of a 
veteran will have basic eligibility if the veteran was 
discharged from service under conditions other than 
dishonorable and a permanent and total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  See 38 U.S.C.A. § 3501 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.807 (1998).

II.  Factual Background

Review of the veteran's claims file indicates that at the 
time of the veteran's death, service connection had been 
granted for arteriosclerotic heart disease, with coronary 
insufficiency, angina, hypertension, status post myocardial 
infarction (x 2), status post percutaneous transluminal 
coronary angioplasty.  Service connection had also been 
granted for lumbar disc syndrome, with left sciatica.  A 
combined rating of 40 percent was then in effect.

The veteran died in December 1996.  The veteran's death 
certificate lists as the immediate cause of death 
cardiopulmonary arrest, due to liver failure, due to colon 
cancer.  No other significant conditions, which contributed 
to death but were not related to the immediate causes, are 
listed.  

The Board notes that the veteran did not die while having a 
disability evaluated as total and permanent in nature 
resulting from service-connected disability.  The veteran's 
service-connected disabilities were arteriosclerotic heart 
disease, with coronary insufficiency, angina, hypertension, 
status post myocardial infarction (x 2), status post 
percutaneous transluminal coronary angioplasty.  Service 
connection had also been granted for lumbar disc syndrome, 
with left sciatica.  A combined rating of 40 percent was in 
effect at the time of the veteran's death.  

Service connection for the cause of the veteran's death was 
denied by the RO in a decision of March 1995.  The RO's 
decision is confirmed by the Board in a decision dispatched 
simultaneously with this decision.  


III.  Analysis

The Board recognizes the appellant's contentions that she is 
entitled to service connection for the cause of the veteran's 
death and, therefore, that she is entitled to Dependents' 
Educational Assistance.  However, in this instance, the law 
is dispositive as to this issue, and the appellant's claim 
must be denied.

Initially, the Board notes that a permanent and total 
disability rating was not in effect at the time of the 
veteran's death.  Rather, the record clearly shows that the 
veteran had a combined 40 percent disability rating when he 
died.

As to whether the veteran died as a result of a service-
connected disability, in this respect, the Board stresses 
that the evidence of record fails to establish a relationship 
between the veteran's service-connected disabilities and his 
death.  No evidence or argument has ever been presented 
suggesting that the veteran's service-connected lumbar disc 
syndrome, with left sciatica, in any way caused or materially 
contributed to his death in December 1996.

Accordingly, in light of the above, the Board finds that none 
of the requirements for Dependents' Educational Assistance 
under Chapter 35 has been met.  As such, basic eligibility to 
receive such assistance under Chapter 35 is not established.  
Here, where the law is dispositive, the Board notes that the 
appellant's claim should be denied based on the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the appellant's claim is denied.

The Board notes that the positive and negative evidence is 
not in equipoise; therefore, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

